Dismissed and Memorandum Opinion filed March 27, 2012.




                                        In The

                       Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-01034-CV
                                   ____________

                   UNION PACIFIC RAILROAD COMPANY, Appellant

                                           V.

       WALLACE L. MEEKS, JAMES M. GRAHAM, JR. AND TOMMY C.
                       THOMPSON, Appellees


                        On Appeal from the 61st District Court
                                Harris County, Texas
                          Trial Court Cause No. 2011-33406



                           MEMORANDUM OPINION

       This is an appeal from a judgment signed October 28, 2011. The clerk’s record
was filed December 16, 2011. The reporter’s record was filed December 15, 2011. No
brief was filed.

       On February 2, 2012, this court issued an order stating that unless appellant
submitted a brief on or before March 2, 2012, the court would dismiss the appeal for want
of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                       PER CURIAM


Panel consists of Justices Seymore, Brown, and Boyce.




                                          2